              Case 2:18-cv-01422-RSL Document 63 Filed 01/21/21 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      JON CROSSLAND,
                                                               Cause No. C18-1422RSL
 9
                             Plaintiff,

10
                  v.                                           ORDER

11
      WIDEORBIT, INC.,

12
                             Defendant.

13

14
            This matter comes before the Court on plaintiff’s “Motion to Change Trial Date and for
15

16   New Case Schedule.” Dkt. # 49. The Court recently issued a minute order striking the remaining

17   case management deadlines, including the trial date, in light of the novel coronavirus pandemic
18   and the closure of the United States Courthouse in Seattle. Dkt. # 62. Plaintiff’s motion to
19
     continue the trial date is therefore DENIED as moot.
20

21          Dated this 21st day of January, 2021.
22

23                                             Robert S. Lasnik
                                               United States District Judge
24

25

26

27

28   ORDER - 1
